DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 23 December 2020. Claims 1-29 have been presented in the application, of which, claims 1-13, 18-20 are cancelled, claims 14, 21 are currently amended, claims 15-17, 22-24 are original, and claims 26-29 are new. Accordingly, pending claims 14-17 and 21-29 are addressed herein.
Response to Arguments
Applicant’s arguments, with respect to the rejection of claim(s) 14-17 and 21-25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ackerman et al. (US 2016/0157414 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al. (US 2016/0157414 A1).
Regarding claims 21 and 29, Ackerman et al. disclose a command and control network for an agricultural robotic system, comprising: a cellular radio network (Fig. 2, element 230) coupling at least one autonomous delivery vehicle (Fig. 2, element 100) to a control center (Fig. 2, element 210) and to at least one of: another autonomous delivery vehicle (Figs. 2-3, element 100 and/or 300), a mapper (Fig. 2, element 200), and a nurse truck (paragraph 0018, 0021-0022, 0040); wherein the autonomous delivery vehicle is configured to receive actionable information (“sampling location”) from a control center (Fig. 2, element 210, 300) and from at least one of: a mapper (Fig. 2, element 200), a nurse truck, and another autonomous delivery vehicle (Figs. 2-3, element 300; paragraphs 0022, 0052); and wherein the autonomous delivery vehicle is configured to transmit actionable information (field data / where to spray) to a control center (Fig. 2, element 210) and to at least one of: a nurse truck and another autonomous delivery vehicle (Figs. 2-3, element 300, where to spray; paragraph 0021-0022, 0024, 0047).
Regarding claim 26, Ackerman et al. disclose the command and control network as applied to claim 21 above, wherein the autonomous delivery vehicle is overseen and controlled by a mobile center (Fig. 2, element 162; paragraph 0024, 0049). 
Regarding claim 27, Ackerman et al. disclose the command and control network as applied to claim 21 above, wherein he autonomous delivery vehicle is directed in a predefined path stipulated by [a] mobile control center (paragraph 0049). 
Regarding claim 28, Ackerman et al. disclose the command and control network as applied to claim 21 above, wherein a mapper vehicle (Fig. 2, element 200) transmits by radio at least one of GPS and LIDAR data corresponding to a path to a mobile control center (paragraph 0015, 0021, 0024, 0027, 0039, 0043). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2016/0157414 A1) as applied to claim 21 above and further in view of Gale et al. (US 2011/0103293 A1).
Regarding claims 22-24, Ackerman et al. teaches the command and control network as applied to claim 21 above, comprising: a cellular radio network configured to provide inter-vehicle communication. Ackerman et al. is silent regarding the cellular radio network being a “digital” cellular radio network configured to provide inter-vehicle communication; wherein the digital cellular radio network further comprises a radio repeater communications network; and a video network coupling at least one autonomous vehicle to a control center wherein the radio repeater network is an internet protocol network or the video network is an internet protocol network.
Gale et al. teach a technique for providing inter-vehicle communications using a digital cellular radio network (PCS, DCS; paragraph 0038 and 0085), the digital cellular radio network comprising a 
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Gale et al. to the prior art network taught by Ackerman et al. That is, it would have been obvious to configure the prior art cellular network taught by Ackerman et al. using the technique taught by Gale et al. Application of the well-known technique taught by Gale et al. to the prior art network taught by Ackerman would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a digital cellular radio network configured to provide inter-vehicle communication, the digital cellular radio network further comprising a radio repeater communications network, a video network coupling at least one autonomous delivery vehicle to the control center, wherein the radio repeater network is an internet protocol network or the video network is an internet protocol network. 
Allowable Subject Matter
Claims 14-17 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664